UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



JACKIE LYNN EKES,

                            Plaintiff,                         17-CV-0122Sr
v.

NANCY A. BERRYHILL,
Commissioner of Social Security,

                            Defendant.


                                DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all

proceedings, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #19.



              Plaintiff filed an application for supplemental security income (“SSI”), with

the Social Security Administration (“SSA”), alleging disability since April 8, 2007 due to

carpel tunnel, disc deterioration disease, PTSD, anxiety/depression, fibromyalgia and

endometriosis. Dkt. 9, p.116 . A hearing was held before Administrative Law Judge

(“ALJ”), Robert Harvey on May 20, 2015, at which plaintiff and an impartial vocational

expert (“VE”), Esperanza Distefano, appeared and testified. Dkt. #9, pp.84-115. Plaintiff

was represented by counsel. The ALJ rendered a determination that plaintiff was not

disabled on June 17, 2015. Dkt. #9, p.23. The Appeals Council denied plaintiff’s

request for review on December 13, 2016. Dkt. #9 p.5.
              Plaintiff commenced this action seeking review of the Commissioner of

Social Security’s (“Commissioner’s”), final decision on February 10, 2017. Dkt. #1.

Currently before the Court is plaintiff’s motion for judgment on the pleadings (Dkt. #15),

and defendant’s motion for judgment on the pleadings. Dkt. #17.



              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “Where an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

                                             -2-
the Act. 20 C.F.R. § 404.1520(a). At step one, the claimant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient residual functional capacity (“RFC”), for the claimant to return to past relevant

work. 20 C.F.R. § 404.1520(e)-(f). If the claimant is unable to return to past relevant

work, the burden of proof shifts to the Commissioner to demonstrate that the claimant

could perform other jobs which exist in significant numbers in the national economy,

based on claimant’s age, education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since her application date of January 15, 2013; (2) plaintiff’s left eye vision

deficits, lumbago, cervicalgia, post-traumatic stress disorder, anxiety and depressive

disorder constituted severe impairments but her claims of carpal tunnel syndrome,

asthma and left hearing loss did not rise to the level of a severe impairment; (3)

plaintiff’s impairments did not meet or equal any listed impairment; (4) plaintiff retained




                                             -3-
the capacity to perform light work, with an expansive list of additional limitations;1 and

(5) plaintiff could work as an electrical equipment assembler, assembler of small

products or office helper. Dkt. #9, pp.28-40.



               Plaintiff argues that the ALJ’s RFC is not supported by substantial

evidence and that the ALJ failed to develop the record regarding plaintiff’s visual acuity

and the impact of her visual limitations on her ability to engage in substantial gainful

employment. Dkt. #15-1, pp.18-20.



               The Commissioner argues that the ALJ properly assessed plaintiff’s

allegations of pain and Dr. Liu’s findings with respect to plaintiff’s limitation in vision.

Dkt. #17-1, pp.14-18. Moreover, the Commissioner argues that there is no suggestion

by plaintiff of any gaps in the treatment records available to the ALJ. Dkt. #17-1, pp.18-

20. The Commissioner asserts that the ALJ properly assessed both the medical

evidence and plaintiff’s evidence of her activities of daily living in determining her RFC.

Dkt. #17-1, p.19.


       1
           The ALJ determined that plaintiff “has the residual functional capacity to perform light
work . . . except the [plainitff] cannot work in areas with unprotected heights; cannot work
around heavy, moving or dangerous machinery; occasional (very little to 1/3rd of the time)
limitations in: bending, climbing, stooping, squatting, kneeling and crawling; occasional (very
little to 1/3rd of the time) limitation in overhead reaching; no climbing ropes, ladders or
scaffolds; occasional (very little to 1/3rd of the time) limitation in pushing and/or pulling with the
upper extremities; occasional (very little to 1/3rd of the time) limitations in ability to” understand,
remember and carryout [sic] detailed instructions; maintain attention and concentration for
extended periods; and dealing with stress; occasional (very little to 1/3rd of the time) limitation
with near/far acuity, depth perception, peripheral vision; cannot work in areas where she would
be exposed to dampness; and the claimant retains the ability to perform the basic mental
demands of unskilled work including the ability to: understand, remember and carry out simple
instructions; respond appropriately to supervision, co-workers and usual work situations; and
deal with changes in routine work settings.” Dkt. #9, p.31.

                                                  -4-
              The ALJ’s determination that plaintiff had the exertional capacity to

perform light work, with additional limitations, is supported by substantial evidence. Dr.

Bagwell’s diagnosis of chronic low back pain with sciatica, with a restriction for heavy

lifting or prolonged standing (Dkt. #9, p.335), is compatible with the ALJ’s RFC, and the

ALJ was not required to adopt his opinion that such a restriction rendered plaintiff totally

unable to work. See Wright v. Berryhill, 687 Fed. App’x 45, (2nd Cir. 2017) (“the legal

determination of whether an individual is eligible to receive disability insurance benefits

is reserved to the Commissioner.”), citing Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999) (ultimate finding of whether a claimant is disabled and cannot work is reserved to

the Commissioner). Subsequent medical opinion from Dr. Brown restricting plaintiff

from lifting more than 25 pounds is also consistent with the ALJ’s RFC. Dkt. #9, p.337.

Moreover, the consulting medical examiner, Dr. Liu, while observing indications of

chronic neck and low back pain, determined that her examination supported only mild

to moderate limitations for prolonged walking, bending, kneeling and overhead

reaching. Dkt. #9, p.355. “Although the ALJ’s conclusion may not perfectly correspond

with any of the opinions of medical sources cited in his decision, he was entitled to

weigh all of the evidence available to make an RFC finding that was consistent with the

record as a whole.” Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir. 2013).



              The ALJ’s assessment of plaintiff’s credibility is also supported by the

record. While the medical evidence revealed degenerative changes of the cervical and

lumbar spine, and examination revealed limitations in plaintiff’s range of motion and/or

tenderness in her neck and back, recommended treatment was conservative, including


                                            -5-
chiropractic care and physical therapy to treat plaintiff’s symptoms. Dkt. #9, pp. 362,

377, 423, 424 & 427. Although plaintiff consistently rated her pain as 10/10 (Dkt. #9,

pp.102, 353, 388, 390, 417, 420), she was never observed by any medical provider to

be in any acute distress nor was she ever prescribed any pain medication other than

Tylenol or Advil. Dkt. #9, pp. 102-103, 354, 374, 391. Furthermore, plaintiff testified at

her hearing that she was able to clean, cook, do dishes, laundry, vacuum, sweep, mop,

take out the trash, bathe and dress herself, drive a car and shop. Dkt. #9, pp.98-99.

Plaintiff informed the SSA that she was able to shower, prepare simple meals, clean

her house, do laundry, drive a car and go shopping. Dkt. #9, pp. 241-244. Plaintiff

informed the consulting psychologist and medical examiner that she is able to cook,

clean, do laundry, go grocery shipping, shower and dress herself and drive. Dkt. #9,

pp.350 & 354. Thus, plaintiff’s report of her activities of daily living support the ALJ’s

determination that plaintiff was capable of performing light work.



              The ALJ’s determination that plaintiff’s visual limitations would not

preclude her from engaging in substantial gainful employment is supported by

substantial evidence. Although the medical record reveals that plaintiff’s corrected left

eye vision is only 20/200, plaintiff’s right eye corrected vision was 20/20 and her

bilateral corrected visual acuity was 20/20. Dkt. #9, p.354. As a result, Dr. Liu opined

that plaintiff would have a mild to moderate limitation for any activity requiring accurate

visual acuity. Dkt. #9, p.356. The ALJ appropriately accounted for plaintiff’s monocular

vision when restricting plaintiff from occupational environments with unprotected

heights, moving machinery and climbing ladders and scaffolds. Dkt. #9, p.31. In


                                             -6-
addition, the ALJ explicitly asked the VE to take into consideration plaintiff’s limitations

in near and far acuity, depth perception and peripheral vision in proffering her opinion

as to specific jobs plaintiff would be able to perform. Dkt. #9, pp. 111-112. The VE was

aware of plaintiff’s condition by virtue of her review of the record and presence by

teleconference during plaintiff’s testimony at the hearing that she had a “blind spot” in

her left eye, which required her to wear glasses when she read and at night, but did not

prevent her from driving a car, reading a computer screen and putting together a

puzzle.2 Dkt. #9, pp.95, 99, 107 & 108.



               The ALJ’s determination that plaintiff’s depression, anxiety and post-

traumatic stress disorder would not preclude her from engaging in unskilled work is

supported by substantial evidence. Plaintiff’s treating physician prescribed an anti-

depressant and a referral for therapy. Dkt. #9, pp.364, 366, 370. While recognizing

plaintiff’s symptoms, Dr. Ippolito determined that they did not rise to a level which would

interfere with plaintiff’s ability to function on a daily basis. Dkt. #9, p. 351.



               Finally, although plaintiff argues that the ALJ should have developed the

record regarding plaintiff’s vision, there is no suggestion that there was anything further

to discern regarding plaintiff’s monocular vision. Plaintiff did not identify this condition as

a basis for her claim of disability, nor did plaintiff suggest that it affected her ability to




       2
       Consistent with this testimony, plaintiff informed the consulting psychologist and
medical examiner that she drove and that her hobbies include reading and informed the
SSA that she read as a hobby. Dkt. #9, pp.99, 107, 108, 244, 350 & 354.

                                               -7-
engage in activities of daily living. The consultative examination set forth plaintiff’s

visual limitations in her left eye, as well as her normal bilateral vision, and the ALJ

accounted for this limitation in his RFC.. Dkt. #9, p.354. “[W]here there are no obvious

gaps in the administrative record, and where the ALJ already possesses a ‘complete

medical history,’ the ALJ is under no obligation to seek additional information in

advance of rejecting a benefits claim.” Riley v. Colvin, 211 F. Supp.3d 638, 651

(S.D.N.Y. 2016), quoting Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1996).



                                       CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #15), is DENIED, and the Commissioner’s motion for judgment on the pleadings

(Dkt. #17), is GRANTED.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              January 9, 2019

                                            s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge




                                              -8-
